FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WESLEY L. CASSIDY, Sr.,                          No. 13-74465

               Petitioner - Appellant,           Tax Ct. No. 28406-11

 v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Wesley L. Cassidy, Sr., appeals pro se from the Tax Court’s decision

dismissing for failure to prosecute his petition challenging the Commissioner of

Internal Revenue’s determination of tax deficiencies for tax years 2006, 2007, and

2008. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review for an abuse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Noli v. Comm’r, 860 F.2d 1521, 1527 (9th Cir. 1988), and we affirm.

      The Tax Court did not abuse its discretion in dismissing Cassidy’s petition

for failure to prosecute because, despite being granted three trial continuances and

multiple warnings that his case could be dismissed, Cassidy failed to submit

evidence to substantiate his assertions or respond to various requests from the

Commissioner. See id. (a court is justified in dismissing a case on the basis of a

party’s dilatory conduct); see also T.C. R. 123(b) (Tax Court may dismiss a case

and enter a decision against a petitioner where the petitioner fails to prosecute or

proceed as required by the Tax Court).

      We reject as meritless Cassidy’s contentions that the underlying proceeding

violated his due process rights and right to a fair trial, that the Tax Court was

biased against him, and that the Tax Court erred in denying him an interpreter.

      Because we affirm the dismissal for failure to prosecute, we do not consider

the merits of his underlying claim.

      All pending requests are denied as moot.

      AFFIRMED.




                                           2                                        13-74465